CONCURRING OPINION OP
WATSON, J.
I am of the opinion that the contract limitation contained in the policy as to the time within which suit must-be brought was improperly raised in the court below by demurrer. The rule of the common law is undoubted that in an action at law the statute of limitations could not *168be raised by demurrer, but could only be taken advantage of by plea (25 Cyc. 1396; 13 Pl. & Pr. 200; Angell on Limitations, §285). In Hines v. Potts, 56 Miss. 346, 352, the court said:
“The bar of the statute of limitations cannot be availed of by a demurrer to the declaration, even though the cause of action set forth may appear to be barred. The statute of limitations must be pleaded, so that the plaintiff may, if he can, avoid the bar by replying facts which prevent it.”
That the reasons for the rule are equally applicable where the limitation is by contract, see Miller Brewing Co. v. Ins. Co., 111 Ia. 590, 598. As I view it, the rule in this jurisdiction has not been changed by the statutory provision referred to in the opinion of the court (Sec. 2360, R. L.). See Rule 4, circuit court first judicial circuit, which requires that “In personal actions the statute of limitations shall be specially pleaded,” etc. In none of the cases referred to in the opinion of the court was the method of raising the point questioned.
It may be conceded that the rule is one of practice merely (Wissner v. Ogden, Fed. Cas. No. 17,914, 30 Fed. Cas. p. 392), and in my opinion the appellant, by reason of having treated the question as properly raised in the court below, should not now be permitted to raise it here for the first time (Scott v. Kona Dev. Co., 21 Haw. 258, 263; Keator Lumber Co. v. Thompson, 144 U. S. 434; Bank v. Telegraph Co., 141 Fed. 522, 4 L. R. A. N. S. 181, 186; Schuster v. Carson, 28 Neb. 612, 615, 616.)
I concur in the conclusion that the exception should be overruled.